Citation Nr: 0103671	
Decision Date: 02/06/01    Archive Date: 02/15/01

DOCKET NO.  96-15 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland


THE ISSUE

Entitlement to an increase in the 30 percent evaluation 
currently assigned for service-connected left (minor) 
navicular fracture with bone graft.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from September 1974 to 
September 1978.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an August 1992 decision by the 
RO which denied an increased rating for the service-connected 
left wrist disability.  A personal hearing at the RO was held 
in October 1994.  The Board remanded the appeal to the RO for 
additional development in September 1997 and March 1999.  


FINDING OF FACT

The veteran's left navicular fracture is manifested 
principally by complaints of pain, mild sensory median 
neuropathy, and arthritis; there is no limitation of 
dorsiflexion to less than fifteen degrees or palmar flexion 
limited in line with forearm, and no objective evidence of 
weakness or neurological paralysis.  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
service-connected left (minor) navicular fracture with bone 
graft are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991), 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 
4.124a, Part 4, Diagnostic Code 8512 (2000).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

By rating action in March 1987, service connection was 
established for residuals of a left wrist injury, and a 10 
percent evaluation was assigned, effective from December 2, 
1986, the date of receipt of the claim of service connection.  
By rating action in March 1989, the RO assigned an increased 
rating to 30 percent, effective from February 3, 1989, the 
date of a private medical report which was accepted as an 
informal claim for increase.  By rating action January 1990, 
the RO assigned a temporary total rating under the provisions 
of 38 C.F.R. § 4.30 for convalescence following surgery for 
bone fusion with carpal tunnel release in November 1989.  The 
30 percent rating was reinstated effective from March 1, 
1990.  

When examined by VA in June 1992, the veteran reported 
intermittent swelling and pain in her left wrist.  The 
veteran also reported paresthesias in three fingers at night, 
and said that she occasionally wore a wrist brace.  On 
examination, there was a well-healed surgical scar on the 
volar aspect of the left wrist.  Palmar flexion and 
dorsiflexion was to 50 degrees, ulnar deviation was to 45 
degrees, and radial deviation was to 20 degrees.  There was 
diminished sensation distribution of the median nerve.  
Strength in the wrist was normal and Tinel's and Phelans sign 
were negative.  The diagnosis was status post reconstructive 
surgery of the left wrist with loss of range of motion, 
degenerative joint disease, diminished sensation in 
distribution of median nerve, worse at night, and possible 
recurrent carpal tunnel syndrome.  Symptomatic.  

A VA progress note dated in December 1993 was, for the most 
part, illegible.  The legible portion of the report indicated 
that the veteran had pain in the left wrist with limitation 
of motion of half of normal.  An x-ray revealed degenerative 
joint disease.

At a personal hearing at the RO in October 1994 the veteran 
testified that she had numbness in her left wrist and thumb, 
mostly at night, and occasional swelling.  
(T p. 3-4).  The veteran also reported some decreased 
dexterity when picking up small objects, but said that she 
was able to perform her job which required extensive use of a 
computer.  (T p.6).  

On VA peripheral nerve examination in September 1995, the 
veteran complained of tingling in her fingers, mainly in the 
left, middle, ring and little fingers and some wrist pain.  
Strength was 4/5 for opposition of the thumb against the 
fingers, and there was some slight atrophy of the left thenar 
muscle.  Sensation was normal throughout including 2-point 
discrimination.  Tinel's sign was negative, and there was no 
pain to compression of the left wrist.  The diagnosis was 
median nerve neuropathy of the left wrist.  

On VA joint examination in October 1995, the veteran 
complained of pain in the left wrist and intermittent 
tingling in her fingers when driving her car.  She also 
reported occasional swelling in the left wrist.  There was a 
well-healed, 6-mm surgical scar over the radial-volar aspect 
of the left hand which was not tender.  There was no evidence 
of swelling and no atrophy of the thenar eminence.  Sensation 
and grip strength were good in the left hand, and there was 
no atrophy of the intrinsic muscles of the left hand.  
Dorsiflexion in the left wrist measured to 40 cm.  Ulnar 
flexion was to 45 degrees, radial deviation was to 15 
degrees, and ulnar deviation was to 20 degrees.  The 
diagnoses included status post navicular fracture with 
stabilization, and status post carpal tunnel release.  

When examined by VA in August 1998, the veteran reported some 
numbness in the left thenar eminence, and for the past two 
years, some intermittent numbness in the 3rd, 4th, and 5th 
fingers, particularly at night.  The veteran reported that 
her symptoms were reduced with the use of a wrist brace, and 
that she had no trouble using her left hand.  On neurological 
examination, there was no weakness, atrophy, or fasciculation 
in the left upper extremity.  There was some numbness over 
the left thenar eminence.  Romberg was negative.  The 
diagnoses included partial sensory loss of the left median 
nerve, and intermittent ulnar nerve paresthesias, secondary 
to previous wrist fracture.  

On VA joint examination in August 1998, the veteran reported 
that her job involved mostly computer work, and that she was 
able to function very well using both hands all day long.  
The veteran reported that she experienced pain and tiredness, 
particularly when lifting heavy objects or when 
hyperextending her wrist.  She also reported numbness in both 
the median and ulnar nerve distribution of her thumb and 3rd, 
4th, and 5th fingers, particularly with a change in the 
weather.  On examination, the surgical scar was well healed 
and not tender.  Dorsiflexion was to 30 degrees with plantar 
flexion to 20 degrees.  Ulnar deviation was to 25 degrees and 
radial deviation was almost nonexistent at approximately 5 
degrees.  X-ray studies showed a pin through the navicular 
bone of the left wrist, some degenerative changes of the bone 
and osteopenia in the carpus.  The impression was 
degenerative arthritis of the left wrist with impairment 
secondary to surgery for a navicular fracture and carpal 
tunnel release.  

On VA neurologic examination in June 2000, sensation was 
intact to pin touch, vibration, proprioception and double 
simultaneous stimulation, with the exception of mild 
decreased pin and touch sensation in the left median nerve 
distribution.  Strength was 5/5 in the left upper extremity.  
There was no evidence of drift, tremor, or atrophy, and no 
fasciculations.  Deep tendon reflexes were 2+ and equal, and 
there was no Babinski.  Finger dexterity was intact and 
Romberg was negative.  The diagnosis was mild left sensory 
median neuropathy.  The examiner commented that there was no 
evidence of neurological paresis, and that the veteran did 
not have substantial loss of use of her left hand.  The 
veteran's only dysfunction was mild sensory deficit.  

On VA joint examination in June 2000, the veteran complained 
of intermittent pain and swelling in the left wrist, 
primarily on use and in bad weather which was eased with 
Motrin.  The examiner noted that the claims file had been 
reviewed.  There was a 3-inch, well-healed surgical scar 
along the palmar aspect.  There was no swelling, fluid, heat, 
erythema, crepitus, or laxity.  There was mild diffuse 
tenderness, and Tinel's sign was negative.  The veteran had a 
normal grip and grasp, and normal fine and gross 
manipulation.  X-ray studies showed an internally fixated 
fracture of the scaphoid bone across which a screw had been 
inserted, maintaining the fracture fragments in satisfactory 
position and alignment.  The fracture appeared to be 
completely healed without evidence of complications, though 
there was moderate residual deformity laterally.  The 
remainder of the bone and joint structure appeared intact.  
The diagnosis was status post fracture of the left navicular 
bone with intact fixation.  The examiner commented that there 
was no evidence of weakened movement, excess fatigability, or 
incoordination.  There was no ankylosis or any analogous 
impairment.  The examiner also noted that there was no 
indication that flare-ups would produce any additional 
dysfunction, in view of the fact that the veteran was in pain 
during the examination.  

Increased Ratings - In General

In Francisco v. Brown, 7 Vet. App. 55 (1994), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held that where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to its duty-to-assist 
obligation, and superceded the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  

In the instant case, the Board is satisfied that all relevant 
facts have been properly developed.  The veteran has 
undergone several VA examinations, VA outpatient treatment 
records have been obtained, and she has provided testimony at 
a personal hearing before the RO in October 1994.  The record 
is complete, and the Board finds that there is no further 
duty to assist the veteran in the development of this claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (2000).  The percentage ratings in VA's Schedule for 
Rating Disabilities (Schedule) represent as far as can 
practicably be determined the average impairment in earning 
capacity resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2000).  

Separate diagnostic codes identify the various disabilities.  
In addition, the VA has a duty to acknowledge all regulations 
which are potentially applicable through the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history, and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole-recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  These 
requirements for evaluation of the complete medical history 
of the claimant's condition operate to protect claimants 
against adverse decisions based on a single, incomplete or 
inaccurate report, and to enable the VA to make a more 
precise evaluation of the level of the disability and of any 
changes in the condition.  Schafrath, 1 Vet. App. at 594.  
Additional applicable criteria provide that where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  



Analysis

The veteran's left (minor) wrist disability is rated 30 
percent disabling under Diagnostic Code 8512, for incomplete 
paralysis of the lower radicular nerve group.  That provision 
of the rating schedule provides for the following:  

8512  Paralysis of:
  Complete; all intrinsic muscles of hand, and some              
Major     Minor
    or all of flexors of wrist and fingers, paralyzed 
    (substantial loss of use of 
hand).....................................   70          60
  Incomplete:
    
Severe.........................................................................   
50          40
    
Moderate.....................................................................   
40          30
    
Mild............................................................................   
20          20

Under DC 8512, ratings for paralysis of the lower radicular 
group include the intrinsic muscles of the hand as well as 
the flexors of the wrist and fingers.  Under this code, 
evaluations are based on either complete or incomplete 
paralysis.  In peripheral nerve injuries, the term 
"incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
38 C.F.R. Part 4 (2000).  

In the instant case, the Board finds that an evaluation in 
excess of 30 percent for the veteran's left wrist disability 
of the minor extremity is not warranted under the criteria of 
DC 8512 for incomplete paralysis of the lower radicular nerve 
group.  The veteran's purely subjective complaints include 
pain, and occasional numbness in the wrist and three fingers 
of the left hand.  Despite her subjective complaints, 
however, objective examination has consistently shown no 
evidence of more than mild weakness, and no neurological 
impairment other than some mild diminished sensation in the 
median nerve distribution.  While the veteran does have some 
limitation of motion in the left wrist, grip strength, and 
fine and gross manipulation are normal.  It is noteworthy 
that the veteran reported on several occasions that she does 
not have any difficulty at work where she does mostly 
computer work.  

In the Board's judgment, the above-cited evidence as a whole 
shows no more than moderate incomplete paralysis of the left 
(minor) wrist.  This is contemplated by the 30 percent rating 
in effect under Code 8512.  Severe incomplete paralysis of 
the left wrist, as required for a higher rating under DC 
8512, is not shown.  

In deciding the rating to be assigned the left wrist 
disability, the undersigned is mindful that separate 
disability ratings may be assigned under more than one 
diagnostic code, as long as none of the symptomatology for 
any one of the conditions is duplicative of or overlapping 
with the symptomatology of the other conditions.  See Esteban 
v. Brown, 6 Vet. App. 259, 261-262 (1994) and VAOPGCPREC 23-
97 (July 1, 1997).  In this regard, the veteran's left wrist 
disability is currently rated under a neurological code.  
This code pertains to loss of function of the hand and wrist, 
including movement.  Therefore, unless the veteran could get 
a higher rating under the code pertaining to limitation of 
motion or ankylosis, it would not be to her advantage to 
change the Diagnostic Code under which she is rated.  The 
Code provision pertaining to limitation of motion of the 
wrist is found at 38 C.F.R. § 4.71a, DC 5215.  The highest 
rating provided under this code is 10 percent.  This 
contemplates limitation of dorsiflexion less than 15 degrees 
or limitation of palmar flexion in line with the forearm.  It 
is evident that the veteran's current rating is more 
advantageous.  Rating the veteran under both codes would 
amount to pyramiding, a practice not permitted under the 
regulations.  Pyramiding is rating the same manifestations 
under different diagnostic codes.  38 C.F.R. § 4.14 (2000).  
Furthermore, there is no evidence of ankylosis.

Consideration may also be given to whether a higher rating 
may be assigned under the neurological criteria or the 
criteria pertaining to ankylosis of the wrist based on 
functional loss.  In DeLuca, the Court held that in 
evaluating a service-connected disability involving a joint, 
the Board erred in not adequately considering functional loss 
due to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court held that 
Diagnostic Codes pertaining to range of motion do not subsume 
38 C.F.R. §§ 4.40 and 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  

The applicable criteria provides that a 30 percent rating may 
be assigned where there is unfavorable ankylosis in any other 
position, except favorable for the minor extremity.  A 40 
percent rating is assignable for unfavorable ankylosis in any 
degree of palmar flexion or with ulnar or radial deviation.  
38 C.F.R. Part 4, Diagnostic Code 5214 (2000).  The examiner 
specifically addressed the DeLuca criteria when the veteran 
was examined by VA in June 2000.  The examiner noted that 
there was no evidence of weakened movement, excess 
fatigability, or incoordination.  Additionally, the examiner 
indicated that the veteran was experiencing pain during the 
examination and opined that flare-ups would not produce any 
additional dysfunction.  Finally, there was no evidence of 
ankylosis.  Therefore, a rating in excess of 30 percent under 
the criteria for functional loss is not warranted.  

Also for application to the veteran's disability are the 
rating criteria pertaining to scars.  Under the provisions of 
DC 7803, scars, that are superficial, and poorly nourished, 
with repeated ulceration, warrant a 10 percent disability 
rating.  Superficial scars that are tender and painful on 
objective demonstration are rated as 10 percent disabling 
under DC 7804.  The current medical evidence of record has 
consistently revealed that veteran's surgical scar is well 
healed and non tender, and there is no evidence of scar 
ulceration.  Thus, no additional evaluation is warranted 
under the Codes governing the rating of scars.  



ORDER

An increased rating for service-connected left navicular 
fracture with bone graft is denied.  



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

